Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 12/15/2021. As directed by the amendment: claim 1 is amended, claims 2-3 and 5 are canceled and new claims 7-14 are added.  Thus, claims 1, 4 and 6-14 are presently under consideration in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first threshold" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a first threshold” is the same as “a first threshold” in line 8 or different. Such “a first threshold” should be clearly defined. For purpose of examining, the examiner will the limitation “a first threshold” as same as “a first threshold” in line 8. Furthermore, Claim 1 recites the limitation "a second threshold" in line 10.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “a second threshold” is the same as “a second threshold” in line 8 or different. Such “a second threshold” should be clearly defined. For purpose of examining, the examiner will the limitation “a second threshold” as same as “a second threshold” in line 8. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sundell (2012/0057240) in views of Pfeifer et al (2013/0206741).

	For claim 1, Sundell teaches a method (abstract) (fig.3 and 5) comprising:  
 	sensing (68 motion sensor paragraph 20) an initial measurement of a welding-type tool or accessory (helmet 10 as shown in fig.1) via a motion sensing system (abstract, lines 1-5) (sensing the movement of the helmet); 
 	sensing a subsequent measurement  of the welding-type tool or accessory via the motion sensing system (68 as shown in fig.3) (par.19, lines 5-13) (checking if the power is on or off); 
 	determining, via the motion sensing system (68 as shown in fig.3), that the welding type tool or accessory (helmet 10 as shown in fig.1) has not moved for a duration of time (par.32, lines 1-10) (fig.4a-4c and 5);
determining whether the duration of time exceeds a first threshold (t0 to t1 as shown in fig.4a)or a second threshold(t1 to t2 as shown in fig.4a) when the duration of time exceeds a first threshold, placing the power source in a first power state (par.30, lines 1-10 par.36, lines 1-7) (fig.4a-4c and 5); and 	when the duration of time exceeds a second threshold, placing the power source in a second power state (S2 as shown in fig.4a) , wherein the first and second power states are altered power generation states from 
a higher power state (S2 is higher power level stage than S0 and S1 as shown in fig.4a) (par.30, lines 1-10 par.36, lines 1-7) (fig.4a-4c and 5);
 	activating a power source (66) associated with the welding-type tool or accessory (helmet 10 as shown in fig.1) to the higher power state (from low power to higher power) if the power source is in the second power state (higher power state) and the subsequent measurement differs from the initial measurement  (par.25-28) (fig.5); and  
 	activating the power source to the higher power state for the power source if the power source is in the second power state and the subsequent measurement differs from the initial measurement (par.36, lines 1-10). 
 	Sundell fails to teach sensing an initial orientation of a welding-type tool or accessory and sensing a subsequent orientation of the welding-type tool or accessory via the motion sensing system.
	Pfeifer teaches, similar welding sensing, sensing an initial orientation (the original position of the welding torch with respect to the helmet) of a welding-type tool or accessory (26 or 56 as shown in fig.3) and sensing a subsequent orientation (sensing the next position or movement of the welding torch with respect to the helmet) of the welding-type tool or accessory via the motion sensing system (par.26, lines 1-7 and par.29, lines 1-5).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation and subsequent orientation as taught and suggest by Pfeifer for the purpose of determining the location of the welding helmet may also include geometric features or edges used as indicia for helmet position and orientation determination the travel speed of the welding torch, monitoring changes in position of the welding torch via a sensor associated with the welding helmet such that the travel speed sensing system determine a change in spatial location of the welding torch with respect to time and ensuring a consistent line of sight for the sensor associated with the welding helmet for determining the welding torch position (Pfeifer, par.32).	 
	
 	For claim 4, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches wherein the first power state (low power or no power) comprises an idle state for the power source (66) (par.25, lines 1-2). 
 	
 	For claim 6, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell teaches of receiving feedback based on the motion except Sundell fails to teach for indicating a state of the power source by: providing visual feedback; providing audible feedback or providing haptic feedback.
	Pfeifer further teaches providing visual feedback (par.29)(so with feedback system of Sundell and Pfeifer teaches of the type of feedback to the system).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with providing visual feedback as taught and suggest by Pfeifer for the purpose of providing visual indicators of the travel speed of the welding torch directly to the welding operator as the operator is performing the weld (Pfeifer, par.29).

 	For claim 7, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches wherein the second power state comprises an off state (par.19, lines 5-13) (checking if the power is on or off).
 	For claim 8, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches wherein the motion sensing system comprises at least one of an accelerometer, a gyroscope, or a magnetometer ( accelerometer, par.22, lines 5-9).
 	For claim 10, Sundell in view of Pfeifer teaches the invention as claimed and discussed above except Sundell fails to teach wherein sensing the initial orientation comprises sensing a predefined orientation.
	Pfeifer further teaches wherein sensing the initial orientation comprises sensing a predefined orientation (the position of the welding torch with respect to helmet is already predetermined) (par.26, lines 1-5).
 	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation as taught and suggest by Pfeifer for the purpose of determining the location of the welding helmet may also include geometric features or edges used as indicia for helmet position and orientation determination (Pfeifer, par.32).	
 	For claim 11, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches wherein the predefined corresponds to an indicative of idleness of the welding-type tool or accessory (par.19, lines 1-10 and par.24).
  	But Sundell fails to teach predefined orientation.
 	Pfeifer further teaches (par.26, lines 1-5).
 	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation as taught and suggest by Pfeifer for the purpose of determining the location of the welding helmet may also include geometric features or edges used as indicia for helmet position and orientation determination (Pfeifer, par.32).		
 	For claim 12, Sundell in view of Pfeifer teaches the invention as claimed and discussed above and Sundell further teaches wherein the predefined corresponds to the welding-type tool or accessory laying on its side, being upside down, or laying with a working end facing downward (the helmet tilt on side, par.22, lines 1-10).
 	But Sundell fails to teach predefined orientation.
 	Pfeifer further teaches (par.26, lines 1-5).
 	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensing system of Sundell with an initial orientation as taught and suggest by Pfeifer for the purpose of determining the location of the welding helmet may also include geometric features or edges used as indicia for helmet position and orientation determination (Pfeifer, par.32).
 	For claim 13, Sundell in view of Pfeifer teaches the invention as claimed and discussed above except Sundell fails to teach wherein the power source comprises an engine- driven welding power supply.
 	Pfeifer further teaches wherein the power source (18 as shown in fig.1) comprises an engine- driven welding power supply (par.19, lines 6-8).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the system of Sundell with engine- driven welding power supply as taught and suggest by Pfeifer for the purpose of allowing electrical current, which is provided by the power supply and routed to the welding torch, to arc from the welding torch to the workpiece (Pfeifer, par.21, lines 1-5).
 	For claim 14, Sundell in view of Pfeifer teaches the invention as claimed and discussed above except Sundell fails to teach wherein the power source comprises an engine. 
 	Pfeifer further teaches wherein the power source (18 as shown in fig.1) comprises an engine (par.19, lines 6-8).
	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the system of Sundell with engine- driven welding power supply as taught and suggest by Pfeifer for the purpose of allowing electrical current, which is provided by the power supply and routed to the welding torch, to arc from the welding torch to the workpiece (Pfeifer, par.21, lines 1-5).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sundell (2012/0057240) in views of Pfeifer et al (2013/0206741) as applied to claims above, and further in view of Wiryadinata (20120012561).
 	Sundell, as modified by Pfeifer, teaches all the limitation as previously set forth except for identifying, via the motion sensing system, one or more predefined gestures; and changing a corresponding weld process parameter by progressing through a plurality of welding-type process states based at least in part on the identified one or more predefined gestures.
 	Wiryadinata teaches, similar motion sensing system for welding system , identifying, via the motion sensing system (32 as shown in fig.1), one or more predefined gestures (the hand of element 34 as shown in fig.1) (par.19, lines 10-15); and changing a corresponding weld process parameter by progressing through a plurality of welding-type process states based at least in part on the identified one or more predefined gestures (par.25, lines 1-10).
 	It would have been obvious before the effective date of the claimed invention to one ordinary skill in the art to modify the sensor system of Sundell, as modified by Pfeifer, with one or more predefined gestures sensors as taught and suggest by Wiryadinata for the purpose of allowing the welding operator to adjust any of a number of operating parameters while being remotely located from the welding power supply by detecting a defined motion gesture, position, or movement with a motion of a wireless sensor module and retrieving an operating parameter adjustment associated with the defined motion, position, or movement from memory circuitry of the wireless sensor module, transmitting the operating parameter adjustment from the wireless sensor module to a welding system and adjusting an operating parameter of the welding system based on the operating parameter adjustment received from the wireless sensor module (Wiryadinata, par.20, lines 11-13).

Response to Amendments/Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
The applicant argues that Sundell and Pfeifer combination references does not teach or suggest such a method and does not support a prima facie case of obviousness against claim 1. Examiner respectfully disagrees since Applicant’s problem is capable of being solved by Applicant's method recited in the claimed limitations in which the combination of Sundell and Pfeifer such that Sundell teaches power management control system for continually monitoring whether welding-type tool or accessory is in use and activates or deactivates accordingly, such that when welding-type tool or accessory is not in use, power management control module deactivates welding-type tool or accessory and when deactivated, welding-type tool or accessory operates in a low (or no) power, quiescent mode or OFF state, detection of user activity, such the movement sensed when a user picks up the welding helmet, causes welding-type tool or accessory to automatically "wake up" or activate and enter an active mode. On the other hand, power management control unit 60 deactivates welding-type tool or accessory, returning welding-type tool or accessory to the quiescent mode, when the signals received from motion sensor indicate that no user initiated activity has been detected for a specified period of time.  Pfeifer teaches sensing system is configured to detect a position and an orientation of the welding torch relative to a workpiece based on the monitored parameter and the travel speed sensing system may determine various parameters from the determined position and orientation, such as the travel speed of the welding torch, therefore, the combining Sundell with Pfeifer would be capable of solving Applicant's problems rely on the claimed steps. 	 
 	Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761